Citation Nr: 1023421	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971.

This matter is on appeal from the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).




FINDINGS OF FACT

1. Throughout the entire period of the claim, the Veteran's 
complaints include irritability, hypervigilance, depression, 
difficulty in sleeping and isolation.

2. Observed symptoms include intact memory and speech 
patterns, normal appearance and thought patterns, and intact 
memory.

3. Suicidal ideation, obsessional rituals, near-continuous 
panic, impaired impulse control, spatial disorientation, and 
neglect in personal appearance have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impair-ment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
as-signed if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran is currently rated at 50 percent for PTSD, which 
is evaluated under the general rating formula for mental 
disorders. See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:

*	suicidal ideation
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	inability to establish and maintain effective 
relationships.

In this case, the Board concludes that a rating in excess of 
50 percent is not warranted. First, the Veteran denied 
suicidal ideation at his private clinical evaluation in 
December 2004 and again denied such ideation to that same 
evaluating physician in February 2005.  Additionally, at his 
March 2006 VA examination, he again denied any suicidal or 
homicidal thoughts.

Moreover, there was no indication of obsessive rituals that 
interfered with his daily living.  While he stated that he 
experienced some delusions or hallucinations, such 
hallucinations were not observed by his private physician in 
December 2004 or in February 2005.  In March 2006, he was 
observed by the VA examiner to have no panic attacks, 
hallucinations or obsessive rituals.

Furthermore, there was no indication that his PTSD resulted 
in intermittent or illogical speech patterns or near-
continuous panic or depression.  Although his affect was 
observed to be restricted during some psychiatric 
observations, he exhibited normal speech at his December 2004 
evaluation.  His speech was also observed to be normal by the 
VA examiner in March 2006.

There are a number of occasions in the record, particularly 
in 2006, where the Veteran complained of depression.  
Additionally, at his December 2004 and February 2005 
evaluations, he complained of loss of enjoyment of typical 
activities, and displayed an anxious mood.  However, at his 
March 2006 VA examination, his mood was observed to be 
normal.

Furthermore, in December 2004 and February 2005, he was 
observed to be cooperative with fair judgment and in-sight, 
and he typically denied having panic attacks throughout 2006.  
He also exhibited normal concentration and judgment at his VA 
examination in March 2006.  Based on these clinical 
observations, the Veteran's symptoms do not appear to be 
near-continuous, nor does the evidence indicate that such 
symptoms have affected his ability to function independently 
and appropriately.

Next, while the Veteran displayed evidence of irritability, 
this did not translate to impaired impulse control or periods 
of violence.  The Board notes that, for example, in December 
2004 and January 2006 evaluations, he exhibited irritability 
and hypervigilance.  He also complained of bouts of anger in 
March 2006.  At his March 2006 VA examination, he again 
conveyed that he was hypervigilant and startled easily.

However, there was no indication that his irritability or 
hypervigilance had led to impaired impulse control.  It also 
appears that he has adapted to these emotions to the point 
where his employability is not impaired.  Specifically, the 
VA examiner concluded that he was able to manage his own 
affairs and activities in daily living, and he had the 
ability to understand complex and simple commands.

Furthermore, the Veteran's work supervisor indicated in a 
March 2007 employment information document that he worked 8 
hours a day and overtime as necessary and lost no time to 
disability.  It appears that he retired by choice in March 
2007, after 32 years with the same company, as the reason for 
the Veteran not currently working listed "none."

Next, the Veteran has shown no disorientation or inability to 
manage his own hygiene.  In February 2005, he exhibited 
normal dress and thought processes.  Furthermore, at his 
March 2006 VA examination, the Veteran also displayed normal 
hygiene and appearance.

The Board notes that the Veteran reported that he has 
difficulty maintaining relationships.  In December 2004, his 
private physician observed that he was "severely compromised 
in his ability to sustain social relationships" and 
"severely compromised in his ability to sustain work 
relationships."  However, in the same report, the physician 
noted that the Veteran had been married for 30 years and that 
he was currently employed with a tire company (the same 
company he worked at for 32 years).  

These two facts demonstrate that the Veteran was not unable 
to maintain social and work relationships.  The VA examiner 
in March 2006 found that he was basically able to handle his 
own affairs and, as noted above, his work supervisor did not 
note any issues in work-performance due to any disability.  
While the Board recognizes that he has some level of social 
impairment, his symptoms more closely approximate a 50 
percent disability level not the next-higher 70 percent 
disability level. 

In addition to the symptomatology described above, the 
Veteran was periodically given Global Assessment of 
Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

In this case, the Veteran was given two different GAF scores 
by his private physician; a GAF score of 38, in December 
2004, and a GAF score of 45, in January, March, May and 
September 2006, and January 2007.  The VA examiner gave a GAF 
score of 40 at the March 2006 examination.

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF Scale score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Accordingly, the GAF scores of 38-45 are 
indicative of serious social and occupational impairment.

Although the Veteran's personal physician noted a GAF of 38 
in December 2004 and the VA examiner in March 2006 noted an 
improving GAF of 40, both examiners also indicated that the 
PTSD symptoms did not include any impairment in reality or 
communication or major impairment in work, family relations, 
judgment, thinking or mood.  

In addition, both examiners found the Veteran to have normal 
appearance, hygiene, behavior, affect, mood, communication, 
speech and concentration.  A comparison between the symptoms 
reported and GAF criteria reflect an inconsistency between 
the GAF scores of 38 and 40 and his PTSD symptoms as reported 
by those examiners.  

Similarly the GAF scores of 45 given in the January, March, 
May and September 2006, and January 2007 examinations, again 
showing an improvement, are also inconsistent with the PTSD 
symptoms reported therein.  The examinations do not show the 
Veteran to have suicidal ideation, severe obsessional rituals 
or serious impairment of social and occupational functioning 
as he is married and was employed at that time. 

Therefore, while the GAF score of 38 in December 2004 is 
significant, neither that score nor the others are consistent 
with the Veteran's actual reported symptomatology.  A GAF is 
only one element to consider in establishing a disability 
rating.

Similarly, the assignment of "staged" ratings throughout 
the pendency of the appeal has been considered.  While the 
GAF scores themselves have been inconsistent, the actual 
manifestations of the Veteran's PTSD symptoms have been 
consistent throughout the period on appeal.  In fact, 
considering the GAF scores alone, the numbers have gotten 
better, suggesting an improvement in his over-all 
functioning.  Nonetheless, as noted, the symptoms have been 
consistent and the evidence does not support staged 
evaluations.

The Veteran's main symptoms are flashbacks, hypervigilance, 
anxious mood, restricted affect, memory difficulty, some 
hallucinations and a preference to be alone.  He occasionally 
reported panic attacks, nightmares and hallucinations but has 
never demonstrated or reported panic attacks so frequent that 
they prohibited him from functioning.  He has always had 
normal dress and normal speech with fair judgment and 
insight.  

A higher 70 percent evaluation is not warranted.  Neither the 
VA examination nor private psychiatric treatment records show 
the Veteran to have obsessional rituals, illogical, obscure 
or irrelevant speech, near-continuous panic or depression 
that affects his ability to function independently or 
appropriately.  He does not exhibit spatial disorientation, 
neglect of personal appearance or hygiene.  He reported no 
suicidal or homicidal ideations or impaired impulse control.  

Rather, the medical evidence shows that the Veteran has been 
married to the same woman for 30 years; he socializes, albeit 
rarely, with family; and until March 2007 he worked full time 
for 32 years with no difficulty.  While the evidence shows 
that he has difficulty in establishing and maintaining 
effective social relationships, he clearly does not exhibit 
an inability to establish and maintain such relationships as 
is evidenced by his lengthy marriage and employment.  

Simply put, the Board finds that the Veteran does not more 
nearly met the criteria for the next higher 70 percent 
evaluation for his PTSD.  Consequently, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating for PTSD greater than 50 percent.  

The Board has also considered the Veteran's statements as to 
his worsening PTSD.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board recognizes that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses. 
Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, 
competency of evidence differs from weight and credibility.

The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 
6 Vet. App. at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran has 
been hospitalized for PTSD.  Next, he maintained employment 
for more than 30 years at the same company.  At the time he 
retired in March 2007, his supervisor stated in March 2007 
that he often worked more than eight hours per day, and had 
never missed work for disability in the previous 12 months. 

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a disability rating in excess of 
50 percent. Consequently, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private treatment records, stressor verification 
documentation, his own statements as well as a statement from 
work supervisor. Additionally, he was afforded a VA 
examination in March 2006. The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
L. Howell 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


